Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22 are drawn to a bio-information estimating apparatus which measures a pulse wave signal of an object, classified in at least CPC A61B5/02108.
II. Claims 23-32 are drawn to a bio-information apparatus configured to obtain a first feature value and estimate a fist bio-information based on the first feature value, classified in at least CPC A61B5/6843.
III. Claims 33-34 are drawn to wearable device configured to obtain a feature value of a contact area change graph, obtain an oscillometric envelope based on a contact force and area, and estimate a bio-information from a first and second feature value, classified in at least CPC A61B 5/02225.  
Inventive groups and I, II, and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Regarding Group I and II in the instant case, the invention as claimed in Group I must measure a pulse wave signal from an object and estimate bio-information based on a first feature value and a second feature value. Group II does not measure a pulse wave signals as described in Group I, and does not use a second feature value to estimate bio-information. Furthermore, the inventions as claimed do 
Regarding Groups I and III in the instant case, Group III recites obtaining a first feature values from a contact area change graph, obtaining an oscillometric envelope, and obtaining a second feature value of the oscillometric. Group I does not obtain a feature value from a contact area change graph, and does not disclose obtaining an oscillometric envelope and obtaining a second feature value of the oscillometric envelope. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Similarly, regarding Groups II and III in the instant case, Group II does not obtain a first feature value from a contact area change graph, and does not disclose obtaining an oscillometric envelope and obtaining a second feature value of the oscillometric envelope, as recited in Group III. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC A61B5/02108, along with a unique text search for obtaining a pulse wave signal. Group II would not be searched like Group I, and would instead require a search in at least CPC A61B 5/6843, along with a unique text search for determining bio-information from a singular feature value. Group III would not be searched like Groups I or II, and would instead require a search in at least CPC A61B 5/02225 with a unique text search for a obtaining an oscillometric envelope. 
This application also contains claims directed to the following patentably distinct species:
The species of claims 14 and 29-32, drawn to a bio-information apparatus for estimating hemodynamic parameters from a pulse wave signal (described in paragraph 0058 of the applicant’s specification);
The species of claims 26-28, drawn to a bio-information apparatus for estimating skin elasticity and/or skin age from a contact force and contact area (described in paragraph 0059 of the applicant’s specification).
The species are independent or distinct because the species of claims 26-28 does not require the measurement of a pulse wave signal, which is necessary for the species of claims 14 and 29-32. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species o patenetably indistinct species require a different field of search. The species of claims 14 and 29-32 would require a search in at least CPC A61B5/02 along with a unique text search for hemodynamic parameters, while the species of claims 26-28 would not be searched in this way, and would instead require a search in at least CPC A61B5/442 along with a unique text search for skin elasticity and age.
A telephone call was made to Seok-Won Stuart Lee on April 26th, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON M SIMS can be reached at (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791